Exhibit 10.2

EMPLOYMENT AGREEMENT

This employment agreement (“Agreement”), dated as of February 22, 2013 is
between Universal Insurance Holdings, Inc. a Delaware corporation (the
“Company”), and Jon Springer (“Executive”).

WHEREAS, the parties wish to establish the terms of Executive’s employment with
the Company;

WHEREAS, Executive is currently a party to an Employment Agreement with Blue
Atlantic Reinsurance Company (“Blue Atlantic”), a wholly-owned subsidiary of the
Company, dated June 15, 2006 (the “Prior Agreement”); and

WHEREAS, Executive and the Company now desire to cause the Prior Agreement to be
terminated and Executive and the Company desire to enter into this Agreement to
supersede and replace the Prior Agreement.

Accordingly, the parties agree as follows:

1. Employment and Acceptance. The Company will employ Executive, and Executive
will accept employment, subject to the terms of this Agreement, as of
February 22, 2013 (“Effective Date”).

2. Term. Subject to earlier termination pursuant to Section 5, this Agreement
and the employment relationship hereunder will continue from the Effective Date
until December 31, 2014. As used in this Agreement, the “Term” means the period
beginning on the Effective Date and ending on the date Executive’s employment
terminates in accordance with this Section 2 or Section 5. In the event that
Executive’s employment terminates, the Company’s obligation to continue to pay
all Base Salary and other benefits then accrued will terminate except as may be
provided for in Section 5. The parties acknowledge that the Company’s offices
and headquarters are currently located in Miami, Florida; however, the situs of
Executive’s employment shall be Eagan, Minnesota.

3. Duties and Title.

3.1 Title. The Company will employ Executive to render full-time services to the
Company, its parent, its subsidiaries and its affiliates (singularly, “Related
Company” or collectively, “Related Companies”). The Company will employ
Executive as Senior Vice President and Chief Operating Officer of the Company,
reporting to the Chief Executive Officer of the Company.

3.2 Duties. Executive will have such authority and responsibilities and will
perform such duties assigned to him from time to time by the Chief Executive
Officer of the Company, commensurate with his position. Executive will devote
all Executive’s full working-time and attention to the performance of such
duties and to the promotion of the Company’s or a Related Company’s business and
interests.



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 2 of 14

3.3 Other Business Activities. Executive may not engage in any activity that
conflicts with the Company’s or a Related Company’s interests or would
materially interfere with the performance of Executive’s duties to the Company,
as determined by the Company in its sole discretion. Executive may not hold,
directly or indirectly, an ownership interest of more than 2% in any entity
which competes with the Company or a Related Company, as determined by the
Company in its sole discretion.

4. Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company will provide Executive the
following during the Term:

4.1 Base Salary. The Company will pay Executive an annual base salary of
$1,250,000, payable in accordance with the Company’s customary payroll
practices, which shall be increased by 7.25% on January 1, 2014 over the rate in
effect on the Effective Date (“Base Salary”).

4.2 Annual Bonus. Executive shall receive an annual bonus of 2.5% of the
Company’s pre-tax income, which shall be computed as at December 31 of each year
of the Term of this Agreement (with such bonus for calendar year 2013 based on
January 1, 2013 and not the Effective Date) (the “Annual Bonus”); provided,
however, that in no event shall any bonus due and owing under this Section 4.2
be paid to Executive later than March 15 of the year following the year in which
it was earned; and provided, further, that the payment of any bonus pursuant to
this Section 4.2 shall be contingent upon the Company’s shareholders approving
the bonus formula described in this Section 4.2 at the Company’s annual meeting
of shareholders in 2013, and should the Company’s shareholders fail to approve
the bonus formula described in this Section 4.2, Executive shall have no right
or entitlement under this Section 4.2. For the avoidance of doubt, if Executive
has earned a bonus under this Section 4.2, he need not be employed on the bonus
payment date to receive such bonus, provided, except as otherwise provided
below, that he is employed through December 31 of the year to which the bonus
relates.

4.3 Participation in Executive Benefit Plans. Executive is entitled, if and to
the extent eligible, to participate in the Company’s benefit plans generally
available to Company employees in similar positions. In addition to, and not in
limitation of, the foregoing, during the Term, Executive shall (1) have the
right to participate in a 401(k) plan available to employees of the Company,
(2) receive life insurance with a coverage limit equal to $1 million,
(3) receive medical, dental and disability insurance with a coverage limit equal
to $500,000, and (4) receive a monthly car allowance of $600. Executive is
eligible to participate in the Company’s equity incentive plans, including the
Universal Insurance Holdings, Inc. 2009 Omnibus Incentive Plan (the “Plan”), as
it may be amended from time to time, at the sole discretion of the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board”).

4.4 Restricted Stock Grants. Subject to his continued employment through the
applicable grant dates and vesting dates (except as otherwise provided herein),
Executive is entitled to receive (1) a time-based award of 250,000 restricted
shares granted on a date specified by the Compensation Committee in April, 2013
and vesting in April, 2014, and (2)

 

2



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 3 of 14

a time-based award of 250,000 restricted shares granted on a date specified by
the Committee in April, 2014 and vesting on December 31, 2014. No grant shall
occur unless Executive has remained in the continuous full-time employ of the
Company through the applicable grant date or if Executive’s employment has ended
for any reason (including death) prior to the applicable grant date, and, except
as provided in Section 5, no award, once granted, shall vest unless Executive
remains in the continuous employ of the Company through the applicable vesting
date or if Executive’s employment has ended for any reason (including death)
prior to the applicable vesting date. Each grant shall be subject to the terms
and conditions of the applicable restricted stock award and shall be governed by
the Plan and other applicable award documentation.

4.5 Vacation. Executive will receive four (4) weeks of paid vacation per fiscal
year (prorated for any partial year), subject to the Company’s standard vacation
policies. Any unused vacation shall be paid to Executive upon the Company’s
termination of Executive’s employment without Cause or Executive’s termination
of his employment from the Company for Good Reason (each as defined below).

4.6 Expense Reimbursement. The Company will reimburse Executive for all
appropriate business expenses Executive incurs in connection with Executive’s
duties under this Agreement in accordance with the Company’s policies as in
effect from time to time.

5. Termination of Employment.

5.1 Payment Upon Termination. If Executive’s employment terminates for any
reason, Executive will receive, within 30 days of termination, a lump sum cash
payment equal to (1) accrued but unpaid Base Salary through the date of
termination, (2) any employee benefits Executive may be entitled to pursuant to
the Company’s employee benefit plans through the date of termination and
(3) expenses reimbursable under Section 4.6 incurred but not yet reimbursed to
Executive through the date of termination (collectively, the “Accrued
Obligations”)

5.2 Termination With Cause. The Company has the right, at any time during the
Term, to terminate Executive’s employment with the Company for Cause (as defined
below) by giving written notice to Executive as described in this Section 5.2
below. Prior to the effectiveness of termination for Cause under subclause (i),
(ii), (iii) or (v) below, Executive shall be given thirty (30) calendar days’
prior written notice from the Company, specifically identifying the reasons
which are alleged to constitute Cause for any termination pursuant to the
aforementioned subclauses, and an opportunity to be heard by the Company in the
event Executive disputes such allegations; provided, however, that the Company
shall have no obligation to continue to employ Executive following such thirty
(30) calendar day notice period. Prior to the effectiveness of termination for
Cause under subclause (iv) below, Executive shall be given thirty (30) calendar
days’ prior written notice from the Company, specifically identifying the
reasons which are alleged to constitute Cause for any termination under such
subclause, and, in the event Executive disputes such allegations, an opportunity
to be heard by the Company and to cure the actions, events or circumstances
giving rise to such allegations; provided, however, that the Company shall have
no obligation to continue to employ Executive

 

3



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 4 of 14

following such thirty (30) calendar day notice period unless such allegations
are cured to the Company’s reasonable satisfaction. The Company’s termination of
Executive’s employment for Cause under subclause (vi) below shall be effective
immediately upon the Company’s written notice to Executive. If the Company
terminates Executive’s employment for Cause, the Company’s obligation to
Executive shall be limited solely to the Accrued Obligations. For purposes of
this Agreement, “Cause” means, as determined by the Chief Executive Officer (or
his designee), any of the following: (i) Executive’s abuse of alcohol or any
controlled substance; (ii) a willful act of fraud, dishonesty or breach of
fiduciary duty on the part of Executive with respect to the business or affairs
of the Company; (iii) knowing and material failure by Executive to comply with
material applicable laws and regulations or professional standards relating to
the business of the Company; (iv) Executive’s documented and continuing
unsatisfactory performance of his duties hereunder (as documented in at least
one performance improvement plan to Executive) or a material breach by Executive
of this Agreement except, in each case, where such failure or breach is caused
by the illness or other similar incapacity or disability of Executive;
(v) Executive being subject to an inquiry or investigation by a governmental
authority or self-regulatory organization such that the existence of such
inquiry or investigation may result in damage to the Company’s business
interests, licenses, reputation or prospects; or (vi) Executive has been
convicted of or has pled guilty to any felony.

5.3 Payment Upon Termination Without Cause. If during the Term the Company
terminates Executive’s employment without Cause (which may be done at any time
without prior notice), the Company will pay Executive on the sixtieth (60th) day
following the date of such termination of employment, in addition to the Accrued
Obligations, (1) a lump-sum cash payment equal to Executive’s then-current Base
Salary for a period of twelve (12) months, (2) payment for the prorated share of
Executive’s Annual Bonus pursuant to Section 4.2 for the year in which
termination without Cause occurs, and (3) a lump-sum cash payment equal to the
cost of COBRA coverage for Executive and his dependents for twelve (12) months,
provided that Executive executes and delivers to the Company a valid and
irrevocable release agreement in a form reasonably acceptable to the Company by
no later than forty-five (45) days following the date of such termination of
employment without Cause. Additionally, any restricted stock award granted in
accordance with Section 4.4 prior to the date of Executive’s termination without
Cause shall fully vest immediately prior to such termination without Cause; for
the avoidance of doubt, Executive shall not be entitled to any award under
Section 4.4 which has not been granted prior to such termination without Cause.
The Company will have no obligation to provide the benefits set forth in this
Section 5.3 in the event that Executive breaches the provisions of Section 7.

5.4 Payment Upon Termination For Good Reason. If during the Term Executive
terminates his employment with the Company for Good Reason by giving notice as
provided in this Section 5.4, the Company will pay Executive on the sixtieth
(60th) day following the date of such termination of employment, in addition to
the Accrued Obligations, (1) a lump-sum cash payment equal to Executive’s
then-current Base Salary for a period of twelve (12) months, (2) payment for the
prorated share of Executive’s Annual Bonus pursuant to Section 4.2 for the year
in which termination for Good Reason occurs, and (3) a lump-sum cash payment
equal to the cost of COBRA coverage for Executive and his dependents for twelve
(12)

 

4



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 5 of 14

months, provided that Executive executes and delivers to the Company within a
valid and irrevocable release agreement in a form reasonably acceptable to the
Company by no later than forty-five (45) days following the date of such
termination of employment for Good Reason. Additionally, any restricted stock
award granted in accordance with Section 4.4 prior to the date of Executive’s
termination for Good Reason shall fully vest immediately prior to such
termination with Good Reason; for the avoidance of doubt, Executive shall not be
entitled to any award under Section 4.4 which has not been granted prior to such
termination for Good Reason. Prior to the effectiveness of termination for Good
Reason, the Company shall be given thirty (30) calendar days’ prior written
notice from Executive, specifically identifying the reasons which are alleged to
constitute Good Reason for termination hereunder, and an opportunity to be heard
by Executive in the event the Company disputes such allegations and to cure such
allegations; provided, however, that Executive shall have no obligation to
remain employed by the Company following such thirty (30) calendar day notice
period unless such allegations are cured to Executive’s reasonable satisfaction.
As used in this Section 5.4, “Good Reason” means any of the following without
Executive’s prior written consent: (i) assignment to Executive of duties
materially inconsistent with Executive’s position hereunder; (ii) failure to pay
Executive’s Base Salary in accordance with Section 4.1 hereof; (iii) failure to
pay Executive’s Annual Bonus pursuant to Section 4.2; (iv) requiring Executive
to move his situs of employment more than twenty (20) miles from his situs of
employment prior to such move; or (v) the Company’s material breach of this
Agreement.

5.5 Voluntary Termination Without Good Reason. Executive may voluntarily
terminate his employment with the Company without Good Reason at any time by
giving written notice to the Company, which termination shall be effective
thirty (30) days from the date of such written notice. If Executive voluntarily
terminates his employment without Good Reason, the Company’s obligation to
Executive shall be limited solely to the Accrued Obligations.

5.6 Termination Because of Death. If Executive’s employment terminates because
of Executive’s death, within thirty (30) days of termination, the Company will
pay to Executive’s estate the Accrued Obligations, payment for the prorated
share of Executive’s Annual Bonus pursuant to Section 4.2 for the year in which
termination occurs and a lump-sum cash payment equal to Executive’s ending Base
Salary for the lesser of (i) one (1) year from the date of Executive’s death or
(ii) the remaining Term, and any employee benefits Executive may be entitled to
pursuant to the Company’s employee benefit plans through such period; provided,
however, that benefit payments under any employee benefit plan shall be paid to
Executive’s beneficiary or beneficiaries designated pursuant to such employee
benefit plans in lieu of to his estate.

5.7 Suspension or Termination Because of Disability. If, during the Term,
Executive shall become unable to perform his duties as provided for herein by
reason of Disability (as defined herein), then the Company may, on thirty
(30) days’ prior written notice to Executive, suspend the officership held by
Executive. In the event of such suspension, Executive shall remain an employee
of the Company and receive his compensation and benefits as set forth above in
Section 4 for the lesser of (i) one (1) year from the date of such suspension or
(ii) the

 

5



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 6 of 14

remaining Term (the “Suspension Period”). If during the Suspension Period,
Executive returns to perform his duties as provided for herein, and there is no
physical or mental inability to perform such duties, then Executive shall resume
the officership and the Company shall continue payment of his full compensation
and benefits as set forth in Section 4. Executive’s employment with the Company
shall terminate at the end of the Suspension Period if Executive has not
returned by the end of the Suspension Period to the full-time performance of his
duties hereunder. For purposes of this Agreement, “Disability” means a
determination by the Company after review of written information provided by
Executive’s healthcare provider that, as a result of a physical or mental injury
or illness, Executive is unable to perform the essential functions of
Executive’s job with or without reasonable accommodation for a period of 90
consecutive days or 90 days in any twelve (12)-month period.

6. Change in Control.

6.1 Termination in Connection with a Change in Control. In the event that, in
connection with a Change in Control (as defined below) during the Term,
Executive’s employment with the Company is involuntarily terminated by the
Company other than for Cause or if Executive resigns for Good Reason upon or
within twenty-four (24) months following such Change in Control (notwithstanding
the expiration of the Term), then, in lieu of any severance or other amounts
payable by the Company under Section 5 of this Agreement or otherwise in
connection with Executive’s termination of employment, the Company or its
successor shall pay Executive no later than the sixtieth day following such
termination of employment in connection with a Change in Control a cash lump sum
amount equal to (1) forty-eight (48) months of Executive’s Base Salary at the
time of such Change in Control and (2) two times any bonuses paid to Executive
for the preceding fiscal year. In addition, upon a Change in Control, all
options held by Executive shall vest and become immediately exercisable. For
purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if (i) there shall be consummated (A) any consolidation or merger in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of the Company’s common stock would be converted into cash,
securities or other property, other than a consolidation or a merger having the
same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger or (B) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions other
than in the ordinary course of business of the Company) of all, or substantially
all, of the assets of the Company to any corporation, person or other entity
which is not a direct or indirect wholly-owned subsidiary of the Company, or
(ii) any person, group, corporation or other entity (collectively, “Persons”)
shall acquire beneficial ownership (as determined pursuant to Section 13(d) of
the Securities Exchange Act of 1934, as amended, and rules and regulations
promulgated hereunder) of 50% or more of the Company’s outstanding common stock;
provided, however, that in all cases, any such event described in this
Section 6.1 will not be determined to constitute a Change in Control unless the
event constitutes either a “change in ownership,” “change in effective control”
or “change in the ownership of a substantial portion of the assets” of the
Company, as such terms are described in Treasury Regulation
Section 1.409A-3(i)(5).

 

6



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 7 of 14

6.2 Limitation on Change in Control Payments. Notwithstanding anything in this
Agreement to the contrary, in the event that it is determined by an independent
accounting firm chosen by mutual agreement of the parties that any economic
benefit, payment or distribution by the Company to or for the benefit of
Executive, whether paid, payable, distributed or distributable pursuant to the
terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (such excise tax referred to in this Agreement as the
“Excise Tax”), then the value of any such Payments payable under this Agreement
which constitute “parachute payments” under Section 280G(b)(2) of the Code, as
determined by the independent accounting firm, will be reduced so that the
present value of all Payments (calculated in accordance with Section 280G of the
Code and the regulations thereunder), in the aggregate, is equal to 2.99 times
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.

6.3 For purposes of this Section 6, in addition to the definition above, “Good
Reason” will also include (i) any material adverse change in Executive’s title,
duties or reporting responsibilities and (ii) with respect to Executive’s title,
duties, reporting responsibilities, compensation levels and situs of employment
in effect after the expiration of the Term, any material adverse change in such
title, duties, reporting responsibilities, compensation levels and situs of
employment from those in effect immediately prior to the expiration of the Term.

7. Restrictions and Obligations of Executive.

7.1 Non-Disparagement. Executive will not at any time (whether during or after
the Term) publish or communicate to any person or entity any Disparaging
remarks, comments or statements concerning the Company or a Related Company, and
their respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors, assigns, clients and
agents. The Company will not at any time (whether during or after the Term)
cause or assist the then-current Chief Executive Officer or any of its
then-current directors to publish or communicate, to any person or entity any
Disparaging remarks, comments or statements concerning Executive. “Disparaging”
remarks, comments or statements are those that impugn the character, honesty,
integrity, morality, business acumen or abilities in connection with any aspect
of the operation of business of the individual or entity being disparaged.

7.2 Confidentiality. During the course of Executive’s employment, Executive has
had and will have access to certain trade secrets and confidential information
relating to the Company and the Related Companies which is not readily available
from sources outside the Company. The parties agree that the business in which
the Company engages is highly sales-oriented and the goodwill established
between Executive and the Company’s customers and potential customers is a
valuable and legitimate business interest worthy of protection under this
Agreement. Executive recognizes that, by virtue of Executive’s employment by the
Company, Executive is granted otherwise prohibited access to the Company’s
confidential and proprietary data which is not known to its competitors and
which has independent economic value to the Company and that Executive will gain
an intimate

 

7



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 8 of 14

knowledge of the Company’s reinsurance business and its policies, customers,
employees and trade secrets, and of other confidential, proprietary, privileged
or secret information of the Company and its clients (collectively, all such
nonpublic information is referred to as “Confidential Information”). This
Confidential Information includes, but is not limited to, data relating to the
Company’s marketing and servicing programs, procedures and techniques, business,
management and personnel strategies, analytic tools and processes, the criteria
and formulae used by the Company in pricing its insurance products and claims
management, loss control and information management services, the Company’s
computer system, reinsurance marketing program and the skill of marketing and
selling products, the structure and pricing of special reinsurance products or
packages that the Company has negotiated with various underwriters, lists of
prospects, customer lists and renewals, the identity, authority and
responsibilities of key contacts at clients’ accounts, the composition and
organization of clients’ business, the peculiar risks inherent in a client’s
operations, highly sensitive details concerning the structure, conditions and
extent of a client’s existing insurance and reinsurance coverages, policy
expiration dates and premium amounts, commission rates, risk management service
arrangements, loss histories and other data showing clients’ particularized
insurance requirements and preferences.

Except as required by law or an order of a court or governmental agency with
jurisdiction, Executive will not, during the Term or any time thereafter,
disclose any Confidential Information, directly or indirectly, to any person or
entity for any reason or purpose whatsoever, nor will Executive use it in any
way. Executive will take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. Executive understands and agrees that Executive will acquire no rights to
any such Confidential Information.

At the Company’s request from time to time and upon the termination of
Executive’s employment for any reason, Executive will promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information in Executive’s possession or within Executive’s control (including,
but not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material. If requested
by the Company, Executive will provide the Company with written confirmation
that all such materials have been delivered to the Company as provided herein.

7.3 Non-Solicitation or Hire. During the Term and for a period of twelve
(12) months following the termination of Executive’s employment for any reason,
Executive will not directly or indirectly solicit or attempt to solicit or
induce, directly or indirectly, (1) any party who is a client, customer or
policyholder of the Company or a Related Company, or who was a client, customer
or policyholder of the Company or a Related Company at any time during the one
(1)-year period immediately prior to the date of termination, for the purpose of
marketing, selling or providing to any such party any services or products
offered by or available from the Company or a Related Company and (2) any
employee of the Company or a Related Company or any person who was an employee
of the Company or a Related Company during the one (1)-year period immediately
prior to the date Executive’s employment terminates

 

8



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 9 of 14

to terminate such employee’s employment relationship with the Company or a
Related Company, in either case, to enter into a similar relationship with
Executive or any other person or any entity in competition with the Company or a
Related Company. During the Term and for a period of one (1)-year following the
termination of Executive’s employment for any reason, Executive will not enter
into an employment relationship, directly or indirectly, with any employee of
the Company or a Related Company or any person who was an employee of the
Company or a Related Company during the one (1)-year period immediately prior to
the date Executive’s employment terminates.

7.4 Non-Competition. During the Term and for a period of twelve (12) months
following Executive’s termination of employment for any reason, Executive will
not, whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of the Company or a Related Company, organize, establish,
own, operate, manage, control, engage in, participate in, invest in, permit
Executive’s name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
business organization) or otherwise assist any person or entity that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
which engages or proposes to engage in any business conducted by the Company or
a Related Company during the one (1)-year period immediately prior to the date
Executive’s employment terminates.

7.5 Company Policies. During the Term and all periods thereafter, Executive will
remain in strict compliance with the Company’s policies and guidelines,
including the Company’s code of business conduct or code of ethics.

8. Representations and Warranties by Executive. Executive represents and
warrants the following:

8.1 Skills and Competencies. Any resume, employment history or related
information directly or indirectly provided by Executive to the Company, whether
orally or in writing, is true, complete and accurate in all respects. Further,
Executive is qualified by education and experience to perform the duties
contemplated by this Agreement.

8.2 Absence of Restrictions. Executive is not a party to or subject to any
restrictive covenants, legal restrictions or other agreements in favor of any
entity or person which would in any way preclude, inhibit, impair or limit
Executive’s ability to perform Executive’s obligations under this Agreement,
including, but not limited to, non-competition agreements, non-solicitation
agreements or confidentiality agreements.

8.3 Absence of Litigation. Within the 5-year period ending on the Effective
Date, Executive has not been involved in any proceeding, claim, lawsuit or
investigation alleging wrongdoing by Executive in connection with any prior
employer before any court or public or private arbitration board or panel.

9. Remedies; Specific Performance. The parties acknowledge and agree that
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 7 will result

 

9



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 10 of 14

in irreparable and continuing damage to the Company and the Related Companies
for which there may be no adequate remedy at law and that the Company and the
Related Companies are entitled to equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach. Executive consents to the grant of an injunction (temporary
or otherwise) against Executive or the entry of any other court order against
Executive prohibiting and enjoining Executive from violating, or directing
Executive to comply with, any provision of Section 7. Executive also agrees that
such remedies are in addition to any and all remedies, including damages,
available to the Company and the Related Companies against Executive for such
breaches or threatened or attempted breaches. In addition, without limiting the
Company’s and the Related Companies’ remedies for any breach of any restriction
on Executive set forth in Section 7, except as required by law, Executive is not
entitled to any payments set forth in Sections 5.3 or 5.4 if Executive has
breached the covenants contained in Section 7. Executive will immediately return
to the Company any such payments previously received under Sections 5.3 or 5.4
upon such a breach and, in the event of such breach, the Company will have no
obligation to pay any of the amounts that remain payable by the Company under
Sections 5.3 or 5.4.

10. Code Section 409A. The provisions of this Section 10 shall apply
notwithstanding any provision of this Agreement related to the timing of
payments following Executive’s termination or resignation.

10.1 Delay of Payments. If, at the time of Executive’s termination or
resignation with the Company, Executive is a Specified Employee (as defined
below), then the Severance Amount, outstanding awards payable under the Plan and
any other amounts payable under this Agreement that the Company determines
constitutes deferred compensation within the meaning of Section 409A of the Code
and which are subject to the six-month delay required by Treas. Reg.
Section 1.409A-1(c)(3)(v), shall be delayed and not paid to Executive until the
first business day following the six-month anniversary of Executive’s date of
termination or resignation (the “Short-Term Deferral Date”), at which time such
delayed amounts will be paid to Executive in a cash lump sum (the “Catch-Up
Amount”). If payment of an amount is delayed as a result of this Section 10.1,
such amount shall be increased with interest from the date on which such amount
would otherwise have been paid to Executive but for this Section 10.1 to the day
prior to the date the Catch-Up Amount is paid. The rate of interest shall be the
applicable short-term federal rate applicable under Section 7872(f)(2)(A) of the
Code for the month in which the date of Executive’s termination or resignation
occurs. Such interest shall be paid at the same time that the Catch-Up Amount is
paid. If Executive dies on or after the date of Executive’s termination or
resignation and prior to the Short-Term Deferral Date, any amount delayed
pursuant to this Section 10.1 shall be paid to Executive’s estate or
beneficiary, as applicable, together with interest, within 30 days following the
date of Executive’s death.

10.2 “Specified Employee” has the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code. The determination of whether Executive
constitutes a Specified Employee on the date of his termination or resignation
shall be made in accordance with the Company’s established methodology for
determining Specified Employees.

 

10



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 11 of 14

10.3 “Separation from Service” means a “separation from service” from the
Company within the meaning of the default rules under the final regulations
issued pursuant to Section 409A of the Code. For purposes of this Agreement, the
terms “terminate,” “terminated,” “termination” and “resignation” mean a
termination of Executive’s employment that constitutes a Separation from
Service.

10.4 Separate Payments and Reimbursements. For purposes of applying the
provisions of Section 409A of the Code to this Agreement, each separately
identifiable amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Section 409A, and payments of such reimbursements or in-kind benefits shall be
made on or before the last day of the calendar year following the calendar year
in which the relevant expense is incurred.

11. Notice. For purposes of this Agreement, all notices and other communications
will be in writing and will be deemed to have been duly given when delivered or
if sent either by Federal Express, hand-delivery, e-mail, or postage prepaid, by
certified mail, return receipt requested, with a copy by ordinary mail, to the
addresses below:

 

If to Executive:

   If to the Company:

Jon Springer

To Executive’s most recent address

on file with the Company

  

Universal Insurance Holdings, Inc.

1110 West Commercial Boulevard

Fort Lauderdale, Florida 33309

Attn: Janet Conde

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 11, except that notices of any change of address
is effective only upon actual receipt.

12. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Prior Agreement; provided, however, that the certain
Indemnification Agreement between the Company and Executive, dated November 15,
2012, shall continue in effect following the execution of this Agreement. No
severance or other termination payments are payable to Executive under the Prior
Agreement or under any other plan or arrangement of the Company in connection
with the execution of this Agreement or the termination of the Prior Agreement
or Executive’s employment with Blue Atlantic.

13. Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any

 

11



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 12 of 14

right, power or privilege hereunder, nor any single or partial exercise of any
right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

14. Governing Law: This Agreement and the implementation of it shall be subject
to and governed by the laws of the State of Florida applicable to contracts
fully executed and performed in such State, and any legal proceedings relating
to (i) the interpretation or enforcement of any of the provisions of this
Agreement, or (ii) any dispute relating to the employment relationship created
by the Agreement, shall only be brought in the Circuit Court of the State of
Florida, in and for the County of Dade.

15. Venue. The parties agree that the exclusive venue for any litigation
relating to this Agreement will be the state courts located in Broward County,
Florida and the United States District Court, Southern District of Florida, Fort
Lauderdale Division in Broward County, Florida. The parties waive any rights to
object to venue as set forth herein, including any argument of inconvenience for
any reason.

16. Assignability by the Company and Executive. Executive consents to and the
Company shall have the right to assign this Agreement to its successors or
assigns. All covenants or agreements hereunder shall inure to the benefit of and
be enforceable by or against the Company’s successors or assigns. The terms
“successors” and “assigns” shall include, but not be limited to, any successor
upon a Change in Control. Other than to the extent provided in Section 5.6,
Executive may not assign this Agreement or the rights and obligations hereunder.
Notwithstanding the foregoing, if Executive should die while any amounts would
still be payable to him hereunder had he continued to live, then all such
amounts (unless otherwise provided herein) shall be paid in accordance with the
terms of this Agreement to Executive’s estate.

17. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument.

18. Headings. The headings in this Agreement are for convenience of reference
only and will not limit or otherwise affect the meaning of terms contained
herein.

19. Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement will remain
in full force and effect and will in no way be affected or impaired or
invalidated. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court will reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable. Executive acknowledges
that the restrictive covenants contained in Section 7 are a condition of this
Agreement and are reasonable and valid in temporal scope and in all other
respects.

 

12



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 13 of 14

20. Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due hereunder, the amount of withholding taxes
due any federal, state or local authority in respect of such benefit or payment
and to take such other action as may be necessary in the Company’s opinion to
satisfy all obligations for the payment of such withholding taxes.

 

13



--------------------------------------------------------------------------------

Jon Springer

Employment Agreement

Page 14 of 14

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

Executive: /s/ Jon Springer

Jon Springer

 

 

 

UNIVERSAL INSURANCE HOLDINGS, INC. /s/ Bradley I. Meier

Bradley I. Meier

President and Chief Executive Officer

 

 

 

 

14